Title: General Orders, 8 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 8th 1775.
Parole, Essex.Counter-sign, Falkland.


Ordered that the main guard on no Account whatever, be without a Drum, which is to beat to Arms on any Alarm and be followed by all the drums in the Camp; On which every Officer and Soldier is immediately to repair to the Alarm post.
The Commanding Officer of each Regiment or Corps in Cambridge as soon as the Men are paraded after an Alarm, to send an Officer to Head Quarters for orders.
The commanding Officers at Roxbury, Prospect hill Winter-hill and Sewalls point to send Expresses in case of Alarm to Head Quarters with an account of the Situation and the movements of the enemy—If they are not each provided with a Horse for that purpose; the Adjutant General to apply to the Committee of supplies.
Col. Gridley of the Artillery, or the next in Command, to give in a Return of his men, stores, and Ammunition, agreeable

to the Order of the 4th Instant, and to distinguish the Posts to which his Regiment is assigned in Case of alarm: The same order as to a Return of the Men, Ammunition and Blankets is given to the Commanding Officers of the Regiments late Col. Gar[d]ner’s Col. Glovers, & Col. Gerrishes, who have omitted complying with the above Orders hitherto.
The Commanding Officers at Winter-hill, Prospect-hill and Roxbury are to make particular enquiry into the Ammunition of the Men in those Lines, and if there is any Deficiency immediately to report it to the General at Head quarters.
A General Court Martial is order’d to set on monday next 10, oClock A:M: for the Trial of Lieut. Brigham charged with, “rescuing a Prisoner when in lawful custody.”
